Citation Nr: 1535284	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  07-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for a lumbar spine condition.  

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2008, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In February 2009, the Board remanded the case for additional development.  In October 2009, after the development was completed, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's October 2009 decision in this matter and remanded the appeal for compliance with the terms of the JMR.  

In June 2011, the Board remanded the case for additional development consistent with the JMR.  Thereafter, in April 2012, the Board remanded the case for the promulgation of a Supplemental Statement of the Case (SSOC).

The Board also notes that it requested medical expert opinions from a member of the Veterans Health Administration (VHA) regarding this case, and that such opinions were promulgated regarding the shoulder, cervical spine, and lumbar spine claims in 2013; and for the respiratory disorder claim in 2014 and 2015.  Further, the Veteran was provided with copies of these VHA opinions, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the lumbar spine claim.  Thus, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of was requested regarding his appellate claim of service connection for a respiratory disability, to include COPD.

2.  The evidence reflects it is at least as likely as not the Veteran's current cervical spondylosis with foraminal stenosis developed as a result of active service.

3.  The evidence reflects it is at least as likely as not the Veteran's developed rotator cuff tendonitis and subsequent osteoarthritis of both shoulders as a result of active service and/or as secondary to the cervical spine disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellate claim of service connection for a respiratory disability, to include COPD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a grant of service connection for cervical spondylosis with foraminal stenosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for a grant of service connection rotator cuff tendonitis and subsequent osteoarthritis of the left shoulder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for a grant of service connection rotator cuff tendonitis and subsequent osteoarthritis of the right shoulder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Respiratory Disorder

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of was requested regarding his appellate claim of service connection for a respiratory disability, to include COPD.  Simply put, the Veteran has withdrawn this appellate claim and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II.  Cervical Spine and Shoulders

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran essentially contends that he developed disabilities of the cervical spine, lumbar spine, and both shoulders as a result of a fall during service in August 1962.  At his November 2008 hearing, he testified that he sustained an injury to his shoulders at the time of his fall in service and that he continued to have bilateral shoulder problems since then.  He also stated that he saw a chiropractor from 1968 up until 1998 or 2000, but the doctor is now deceased and he cannot access those records.  His brother has also submitted a statement that he has known the Veteran to have had excruciating shoulder, neck and back pain since discharge from service and that in 1967 he recommended to him that he see a Dr. Grant for treatment.

Service treatment records confirm he fell down a ladder in August 1962 due to an onset of dizziness.  He reportedly landed with his weight on his cervical spine and scapular.  He immediately complained of cervical pain and an inability to move his neck but there was no paresthesia of the arms or legs and no loss of motor power.  The diagnosis was cervical strain.  There was no complaint of pain or any involvement of either shoulder.  The diagnosis was strain of the cervical area; rule out concussion of the spinal cord (whiplash).  X-rays of the cervical spine were negative for fractures or dislocation.  No x-rays of the shoulders were performed.

In addition to the foregoing, service treatment records in July 1962 shows the Veteran complained of chronic pain in his left lower quadrant in the kidney area.  He stated his back was sore at enlistment but that it had been worse since then.  The examiner noted that his left leg was 1/4 inch shorter than his right leg and there was a slight pelvic tilt to the left.  Objective findings indicated he had full range of motion.  There was no evidence of muscle spasm or tenderness.  The diagnosis was congenital back disease and mild lumbar scoliosis. 

Two weeks later, the Veteran reported extreme pain in the lower back (kidney area) for the past two days.  He stated the pain radiated down his left lower quadrant. He noted that he has had a kidney infection in the past.  Objective findings indicated the pain was localized to the kidney area and tender to the touch.  The diagnosis was subacute prostatitis.  Another examination later that same month indicated the same findings but the impression was rule out abnormality of the left kidney. 

A November 1963 service treatment record noted that the Veteran again complained of low back pain.  Objective findings indicated tenderness to palpation over the left lumbosacral area.  

The Veteran's upper extremities and spine were all clinically evaluated as normal on his June 1964 release from active duty examination.

Records from November 1998 note on review of systems that there was no neck or back discomfort; the Veteran denied any joint or muscle discomfort; and physical examination showed, in pertinent part, no significant joint abnormalities.  During a physical evaluation in March 1999, the Veteran reported aches and pains in his arms, knees, and shoulders.  No X-rays or diagnoses were provided.  

In March 2000, the Veteran was involved in a post-service motor vehicle accident when he hit a deer.  A treatment record dated the day of the accident indicates that the Veteran reported right shoulder and neck pain and painful motion.  The assessment was right shoulder and cervical strain.  X-rays of the cervical spine revealed no acute changes in the cervical spine; cervical spondylosis; and bilateral neural foraminal narrowing.  The examining physician did note, however, that on the anterior inferior aspect of the C6 vertebral body, there appeared to be an old injury or nonunion of the apophysis.  X-rays of the right shoulder were normal.  A record follow-up evaluation dated in May 2000 shows that the Veteran denied any right shoulder problems prior to having jammed his shoulder in his car accident.  He reported that the intermittent right shoulder pain had been present from several months to a year, but had seemed to diminish as time progressed, although he continued to have pain with activities that required movement above chest level, driving, and pickup things up.  The examining physician's clinical impression was that the Veteran had rotator cuff tendonitis, posttraumatic from the automobile accident.  A treatment note dated in July 2000 shows the Veteran reported that his left shoulder was starting to trouble him. 

In a Social Security Administration (SSA) application completed in April 2005, and in response to a question of what he was able to do prior to his illnesses (i.e. diabetes and breathing problems), the Veteran wrote that he had a very active lifestyle.  He loved to swim, downhill ski, and jog.  He noted that he always downhill-skied with a group of his friends in March.  He also stated that he was always in an exercise program at his local wellness center or gym.  He went on further to discuss the many lifestyle changes he had to make due to his breathing problems and difficulty with the cold as a result of his diabetes. 

A March 2009 VA joints examination report reflects that the examiner concluded that it was less likely than not that the disabilities of the cervical spine, lumbar spine, and both shoulders were caused by or the result of injuries sustained as a result of the in-service fall.  The examiner cited the nature of the injury and the number of years you had no symptoms after discharge in support of this opinion.  However, it appears from the report that with the exception of the right shoulder, no physical evaluation or X-rays were performed and no diagnoses were provided.  In addition, the proffered opinion focused solely upon the Veteran's failure to seek formal medical treatment for his symptoms after discharge, and did not take into consideration the Veteran's report that the onset of chronic shoulder, neck, and low back pain was during service with recurrent symptoms since that time.

An August 2011 VA joints examination included opinions that the Veteran's disabilities of the lumbar spine, cervical spine, and both shoulders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

As to the lumbar spine, the August 2011 VA examiner stated that the opinion was based upon the lack of medical evidence regarding complaints of lumbar pain and lack of evidence in provider visits documenting a chronic lumbar spine.  The examiner also stated that the current X-ray evidence shows "mild" degenerative disc disease of the lumbar spine that would be more consistent with age than with an injury that occurred in 1963.

As to the cervical spine, the August 2011 VA examiner noted that cervical X-rays were taken at time of injury in service and showed no fractures or additional pathology and the Veteran was diagnosed with cervical strain.  The examiner also noted that more recent X-rays in 2000 following the Veteran's auto accident question whether there was an old injury at the C6 vertebral body but could not confirm this.  The examiner stated that this was 37 years later and without evidence of records of consistent complaints of neck pain and treatment for a chronic condition since service.  Further, the examiner stated that this opinion was also supported by service records separation exam that did not indicate a continuing cervical condition.

Regarding the shoulders, the August 2011 VA examiner, the examiner stated that the Veteran's separation physical did not indicate an ongoing pathology regarding his shoulders, and that there was not a solid nexus established of chronic ongoing shoulder pain from 1963 to 2000.  The examiner stated that it was following the Veteran's 2000 auto injury that his right shoulder became chronically painful.  Further, the physician also notes the onset of left shoulder pain as well in the 2000 time period and it was at that time the left shoulder MRI was performed as well.  

As noted by the Veteran's attorney, the August 2011 VA examiner did not discuss the competent statements of the Veteran and his brother that he has continued to have problems with his shoulders, neck, and back since his fall in service as directed by the Board's remand on this matter.  Therefore, the Board requested a VHA opinion on this matter.

In the subsequent 2013 VHA opinion, the VA clinician, identified as an orthopedic surgeon, stated that the best diagnosis available in the medical record for the Veteran's current neck pathology was spondylosis with foraminal stenosis; and opined that it was less than 50 percent likely that this cervical disability was primarily caused by the service injury in 1962, but it was at least 50 percent likely that the same service related injury has contributed casually in some small degree to his current disability.  Simply put, the VHA opinion concluded that the current cervical spine disorder is due, at least in part, to the confirmed in-service injury.

The Board also observes the Veteran submitted a private chiropractor's opinion in August 2014, which concluded, in part, after review of pertinent medical records that it was more likely than not the Veteran's current neck pain is from his military service injuries.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As discussed above, the competent medical opinions that addressed the cervical spine claim have essentially been found to be inadequate except for the 2013 VHA opinion and the August 2014 private chiropractor's opinion.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The private chiropractor also appears to be qualified to render a competent medical opinion for purposes of this case.  See 38 C.F.R. § 3.159(a)(1).  Both have indicated familiarity with the Veteran's medical history from review of relevant records.  As stated above, both of these opinions essentially found that the Veteran's current cervical spine disorder was due, at least in part, to the documented in-service injury from falling down a ladder in August 1962.  Both also supported their opinions by reference to the pertinent findings in the medical record.  In addition, the Board reiterates the Veteran has provided competent testimony of recurrent neck pain since this injury.

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not his current cervical spondylosis with foraminal stenosis developed as a result of active service.  Therefore, service connection is warranted for this disability.

As to the claim of service connection for disabilities of both shoulders, the 2013 VHA opinion states the Veteran had a current diagnosis of rotator cuff tendonitis in 2000, and onset of osteoarthritis after that.  The Board acknowledges that the VA expert concluded that the weight of the combined evidence indicates there was less than a 50 percent likelihood that the Veteran has a shoulder condition that is causally related to the 1962 service injury.  However, the August 2014 chiropractor opined that it was more likely than not the current shoulder disorders were due to the in-service injury.  The Board has already found that both of these clinicians are qualified to render a competent medical opinion, and that both were familiar with the Veteran's medical history from review of relevant records.  As such, it would appear that this evidence is at least in equipoise on the matter of direct service connection.  Moreover, the private chiropractor also stated that the shoulder problems were directly related to the problems of the neck and the injury itself.  In other words, the chiropractor indicated the shoulders were secondary to the cervical spine disorder.  No competent medical opinion appears to be of record which explicitly refutes this opinion, and service connection is warranted on a secondary basis pursuant to 38 C.F.R. § 3.310.

Resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran's developed rotator cuff tendonitis and subsequent osteoarthritis of both shoulders as a result of active service and/or as secondary to the cervical spine disorder.  Consequently, service connection is warranted for these disabilities.


ORDER

The appellate claim of service connection for a respiratory disability, to include COPD, is dismissed.

Service connection for cervical spondylosis with foraminal stenosis is granted.

Service connection rotator cuff tendonitis and subsequent osteoarthritis of the left shoulder is granted.

Service connection rotator cuff tendonitis and subsequent osteoarthritis of the right shoulder is granted.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, further development is required on the lumbar spine claim in order to comply with the duty to assist.

As discussed above, the Veteran essentially contends he developed a current disability of the lumbar spine disorder as a result of injuries sustained from falling down a ladder in August 1962; and that the March 2009 and August 2011 VA examination opinions have been deemed inadequate for resolution of this case.  

The Board acknowledges that the 2013 VHA opinion is against the Veteran's current lumbar spine disorder being directly related to service.  However, the rationale for this opinion stated that there was no record of a low back injury at the time of the August 1962 fall, and there was ample evidence of complaints and diagnosis of low back related problems prior to that with reference to pre-service injuries.  However, the Veteran is competent, as a lay person, to describe a low back injury at the time of the in-service fall.  Moreover, the Veteran did not indicate any pre-existing low back/lumbar spine problems on a Report of Medical History completed in conjunction with his November 1960 enlistment examination for the Reserves; and his spine was clinically evaluated as normal on the enlistment examination itself.  Similar findings are shown by a subsequent July 1962 service examination and Report of Medical History completed prior to his entry into active duty.  The Board acknowledges that a September 1961 statement from the Veteran's father is of record attesting to the Veteran having fallen of a horse a year earlier, but no reference to a pre-existing lumbar spine disorder was made at that time.  In fact, the Veteran's father stated that the doctors reported no bones were broken and no other troubles were incurred at that time.

Additionally, the Veteran has since submitted statements through his attorney contesting the VHA opinion's finding of pre-existing back problems.

Under the law, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Based on the lack of any reference to pre-existing back problems on the November 1960 and July 1962 service examinations and concurrent Reports of Medical History, as well as the Veteran's statements contending he had no such pre-existing back problems, the Board must find the record does not clearly and unmistakably demonstrate he had a pre-existing low back disorder.  As this goes to the rationale for the negative 2013 VHA opinion, the Board must find that this opinion is not adequate for resolution of the lumbar spine disorder claim.  It is also noted that the August 2014 private chiropractor's opinion does not explicitly address the lumbar spine disorder claim.  Moreover, as there was evidence the shoulder disorders were secondary to the now service-connected cervical spine, the Board is of the opinion that competent medical evidence is necessary to address any such possible relationship with the lumbar spine disorder.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required in order to accord the Veteran a new VA examination which does adequately address the nature and etiology of his current lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine disorder since August 2011.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current lumbar spine disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not any current lumbar spine disorder had its onset in service, or is causally related to the Veteran's periods of active duty service.  This opinion should reflect consideration of  the competent lay statements of the Veteran and his brother that he has continued to have problems with his back since the August 1962 fall in service; the Board's determination he did not have a lumbar spine disorder that pre-existed service; as well as significance, if any, of the March 2000 post-service motor vehicle accident.

If the examiner determines the current lumbar spine disorder is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the now service-connected disabilities of the cervical spine, left shoulder, and/or right shoulder.  By aggravation, the Board means an increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the lumbar spine claim in light of any additional evidence added to the records assembled for appellate review.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in January 2013, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


